DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 21: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of performing the respective PIM operation on each of the selected memory regions, wherein the number of memory regions selected is controlled by a bank arbiter coupled to the plurality of memory regions in combination with the other limitations thereof as is recited in the claim. Claims 22-27 depend on claim 21.

Regarding claim 28: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a power budget register coupled to the memory, the power budget register storing information corresponding to an amount of power available to the plurality of memory regions to concurrently perform a respective PIM 

Regarding claim 35: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a controller coupled to the memory and the power budget register, wherein the controller is configured to: set a counter having a value corresponding to a threshold number of memory regions allowed to perform a respective processing in memory (PIM) operation in combination with the other limitations thereof as is recited in the claim. Claims 36-40 depend on claim 35.

Therefore the application is in condition for Allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827